       Case 1:20-cv-09987-JGK Document 35 Filed 12/29/20 Page 1 of 2




                                          Application granted. SO ORDERED.
Jeremy P. Blumenfeld
Partner                                   New York, New York /s/ John G. Koeltl
+1.215.963.5258                           December 29, 2020 John G. Koeltl, U.S.D.J.
jeremy.blumenfeld@morganlewis.com



December 28, 2020

Via ECF

The Honorable John G. Koeltl
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:      Cedeno v. Argent Trust Company, et al.
                  Case No. 1:20-cv-09987-JGK

Dear Judge Koeltl:

       On behalf of Defendants Ryan Sasson, Daniel Blumkin, Ian Behar, Duke
Enterprises LLC, Twist Financial LLC, Blaise Investments LLC, and Strategic Financial
Solutions, LLC (collectively the “Strategic Financial Defendants”), we write to ask the
Court to extend the deadline for the Strategic Financial Defendants to respond to Plaintiff
Ramon Dejesus Cedeno’s Complaint (Dkt. No. 1) to February 15, 2021. We have
consulted with Plaintiff’s counsel, who have consented to the requested extension. Good
cause exists for the Strategic Financial Defendants’ request, as follows:

        On November 27, 2020, Plaintiff filed his Complaint, in which he alleges that the
Strategic Financial Defendants and co-defendant, Argent Trust Company, violated various
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

        To date, Plaintiff has served some of the Strategic Financial Defendants, but not
others. In particular, Plaintiff has not served the following four defendants: Ryan Sasson,
Ian Behar, Duke Enterprises LLC, and Blaise Investments LLC. Of the Strategic Financial
Defendants that have been served, their responses are due on various dates in the
immediate future.




                                                Morgan, Lewis & Bockius   LLP

                                                1701 Market Street
                                                Philadelphia, PA 19103          +1.215.963.5000
                                                United States                   +1.215.963.5001
      Case 1:20-cv-09987-JGK Document 35 Filed 12/29/20 Page 2 of 2




The Honorable John G. Koeltl
December 28, 2020
Page 2

        Plaintiff’s Complaint includes 142 paragraphs of allegations which focus on a stock
purchase transaction involving an employee stock ownership plan (“ESOP”) that closed on
or about December 28, 2017. In order to give all of the Strategic Financial Defendants
sufficient time to investigate Plaintiff’s claims and prepare an appropriate pleading or
motion, the Strategic Financial Defendants request an extension of their response deadline
to February 15, 2021. That would place the Strategic Financial Defendants deadline for
responding to the Complaint in line with co-defendant Argent Trust Company’s deadline
for responding to the Complaint, per this Court’s Order (Dkt. No. 32).

        The Strategic Financial Defendants have sought and received Plaintiff’s consent to
the relief requested herein. This is the Strategic Financial Defendants’ first request to
extend its deadline for responding to the Complaint and this request will not affect any
other scheduled dates.

       Accordingly, the Strategic Financial Defendants ask that the Court extend the
deadline to respond to Plaintiff’s Complaint to February 15, 2021.

                                                    Respectfully,

                                                    /s/ Jeremy P. Blumenfeld

                                                    Jeremy P. Blumenfeld

cc:    All Counsel of Record (via ECF)
       Antonia M. Moran (pro hac vice application to be filed)
